Citation Nr: 1515998	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-46 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder

3.  Entitlement to service connection for a right lower extremity disorder.

4.  Entitlement to service connection for a left lower extremity disorder.

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for a right shoulder disorder.

10.  Entitlement to service connection for a bilateral foot disorder.

11.  Entitlement to service connection for hepatitis C.

12.  Entitlement to a disability rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and fiancé


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned at the local RO (Travel Board hearing).  A copy of the transcript has been associated with the record. 

The Board acknowledges that, following the Board hearing, the Veteran submitted a letter in October 2014 stating that "I would like to withdraw my claim for my left shoulder."  However, no further action is warranted at this time because the left shoulder is not on appeal; rather, he has perfected an appeal only with regard to the right shoulder.  

With respect to the Veteran's claims for entitlement to service connection for a right lower extremity disorder, a left lower extremity disorder, a right hip disorder, and a left hip disorder, the Board recognizes that the claims were initially denied in a September 2002 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  In this case, throughout the appeal, the RO determined that new and material evidence had not been received in order to reopen these claims.  See May 2008 rating decision and November 2010 statement of the case.  However, after the September 2002 rating decision, relevant official service department records that existed but had not been associated with the claims file were received.  Specifically, the RO later obtained copies of the investigation of a reported assault of the Veteran by a Military Police officer in which it was alleged that the officer used excessive force and caused damage to the Veteran's low back and legs.  VA was made aware of the possible existence of these relevant service department records prior to the initial September 2002 rating decision when the Veteran described the alleged assault in his December 2000 VA examination report, claiming that the event resulted in chronic low back pain, hip pain, and lower extremity pain.  Accordingly, because the newly received service department records are relevant to the previously denied claims for service connection for a bilateral hip and lower extremity disorders, these claims are reconsidered on the merits, as opposed to being adjudicated as claims to reopen.  See 38 C.F.R. § 3.156(c)(i) (2013).
 
The issues of entitlement to service connection for a right lower extremity disorder, a left lower extremity disorder, a neck disorder, and hepatitis C, as well as entitlement to a disability rating in excess of 20 percent for a lumbar strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  After the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the issue of entitlement to service connection for bilateral hearing loss.

2.  The Veteran's current right and left hip disorders are etiologically related to his military service.

3.  The Veteran's pre-existed service pes planus underwent an increase in severity in service and is presumed to have been aggravated by service.

4.  The Veteran's current right shoulder, right knee, and left knee disorders are etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a right hip disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2014).

3.  The criteria for service connection for a left hip disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2014).

4.  The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

5.  The criteria for service connection for a right shoulder disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2014).

6.  The criteria for service connection for a right knee disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2014).

7.  The criteria for service connection for a left knee disorder have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. Id.

In the present case, at the October 2014 Board hearing, the Veteran submitted oral testimony confirming his desire to withdraw from appeal the issue of entitlement to service connection for bilateral hearing loss.  See Board Hearing Transcript at p. 3.  The withdrawal of the appeal was later transcribed into a written document and associated with the claims file.  Thus, this matter was properly withdrawn from appeal.

The Veteran has withdrawn his appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hearing loss and it is dismissed.

II.  VA's Duty to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.

III.  Service Connection for Right and Left Hip Disorders

The Board finds that there is sufficient evidence to establish service connection for a bilateral hip disorder.  According to a December 2000 VA examination report, the Veteran was diagnosed with "Status Post Bilateral Hip Trauma with Bilateral Hip Strain causing pain and limitation of motion."  The Veteran reported being in an in-service truck accident in 1985 and being assaulted by a Military Police officer in 1991, both of which are documented in the service records, and the examiner determined that "the [bilateral hip] findings are most likely reflective of the veteran's history."  Additionally, an May 2012 VA treatment report stated that the Veteran's right hip pain was "attributed to the incident while at [For]t [G]ordon," and a similar positive medical nexus opinion was also obtained in September 2014.  The September 2014 examiner, who stated that he reviewed the VA records, concluded that it was "at least as likely as not" that the Veteran's bilateral hip disorder is related to the Veteran's service; it was explained that "prior service related injuries likely [] caused hip pain."  Most recently, the Veteran submitted an October 2014 Disability Benefits Questionnaire [DBQ] confirming a present diagnosis of the hips, including "minor degenerative changes" bilaterally, as well as a bone cyst of the right inferior pubic ramus.  The above evidence, taken together, is sufficient to demonstrate an in-service injury, a current disability of the bilateral hips, and a relationship to service.  Accordingly, service connection for right hip and left hip disorders is granted.  



IV.  Service Connection for a Bilateral Foot Disorder

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111.

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2014).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

After carefully reviewing the evidence of record, it is established that a pre-existing disorder of pes planus was noted upon entrance into service.  In this regard, the Veteran's July 1984 enlistment examination noted "Pes Planus, Moderate."  Nonetheless, the examiner determined that the Veteran was qualified for service and assigned a PUHLES profile of "1" for the lower extremities, which indicates a high level of medical fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Because a pre-existing medical condition was noted upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).

However, as stated above, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service.  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's pre-existing bilateral pes planus in service.

After reviewing the record, the Board finds that there is ample evidence demonstrating an increase in severity of bilateral pes planus in service.  He entered service with bilateral pes planus, yet the Veteran was assigned a PUHLES profile of "1" for the lower extremities.  Notably, the March 1991 Medical Evaluation Board report reflects that the Veteran was given supports for his flat feet in 1985, and although he had not been treated for flat feet since, the Veteran was subsequently given a permanent "L3 profile" for chronic low back pain and bilateral flat feet.  Notably, the assignment of PUHLES evaluation of "3" for the lower extremities signifies one or more medical conditions or physical defects that may require significant limitations, and the fact that the profile was listed as "permanent" indicates that the problem was not due to a temporary flare-up of the condition.  The Board also finds it especially significant that the March 1991 Medical Evaluation Board proceeding stated that the approximate onset of his bilateral pes planus was 1984 and was incurred while he was entitled to basic pay.  This evidence strongly suggests that the pes planus, which was noted upon entrance into service, underwent a permanent increase in severity during service.

Having shown an increase in service, the Veteran's pre-existing pes planus is presumed to have been aggravated by service unless VA can demonstrate by clear and unmistakable evidence that any increase was due to the natural progress of the disease.  In this case, there is no competent evidence to rebut the presumption of aggravation, much less affirmative evidence to show that the increase was clearly and unmistakably due to the natural progress of the disorder by comparing any change in baseline or by discussing the aggravational nature of pes planus.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As such, the Board finds that the presumption of aggravation has not been rebutted.

In light of the above, the Board concludes that the Veteran's current diagnosis of bilateral pes planus (see DBQ form of November 2014) preexisted service but was aggravated as a result of his active duty service.  Entitlement to service connection is therefore warranted.

V.  Service Connection for Right Shoulder, Right Knee, and Left Knee Disorders

The Board has also determined that there is sufficient evidence of record to establish service connection for a right shoulder disorder, a right knee disorder, and a left knee disorder.  In this regard, the Board notes that the Veteran submitted DBQ forms providing current diagnoses of right shoulder impingement syndrome and degenerative joint disease of the bilateral knees.  See October 2014 DBQs.  Additionally, the Veteran also obtained positive September 2014 nexus opinions from an examiner who reviewed his VA treatment records with respect to these disabilities.  In this regard, the examiner determined that it was "more likely than not" that his right shoulder pain was related to military service, explaining that "service related injuries in 1985 and 1991 likely [] have resulted in shoulder pain."  With regard to the knees, the examiner also determined that it was "more likely than not" that his bilateral knee degenerative joint disease was related to service, explaining that "previous service related injuries may have caused DJD knees."  Although the use of the word "may" in the rationale section of the latter opinion may on its face suggest an uncertainty, the examiner clearly felt that there was a probability of (51% or more) given the box that was checked; as such, the Board determines that the opinion establishes a probability-not just a possibility-that the knee disorders are related to service.  Cf. Obert v. Brown, 5 Vet. App. 30 (1993) (indicating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).

Although the rationales for the opinions rendered are very brief, they are consistent with the service treatment records confirming that the Veteran was involved in a motor vehicle accident in 1985 and a physical altercation with a Military Police officer in 1991.  Significantly, there is no other contrary VA examination of record, and thus no probative medical opinion to weigh against the uncontradicted evidence submitted by the Veteran.  Accordingly, the Board determines that evidence sufficiently establishes service connection for a right shoulder disorder, a left knee disorder, and a right knee disorder.  


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for a right hip disorder is granted.

Entitlement to service connection for a left hip disorder is granted.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for a right shoulder disorder is granted.

Entitlement to service connection for a right knee disorder is granted.

Entitlement to service connection for a left knee disorder is granted.


REMAND

I.  Issuance of a Supplemental Statement of the Case

The Veteran was last provided with a statement of the case on the appellate issues in November of 2010, more than four years ago.  Since that time, waiving RO review, the Veteran submitted service records from the U.S. Army Criminal Investigation Command pertaining to an investigation regarding the incident in which the Veteran alleged that a Military Police officer used excessive force against him and, most recently, multiple DBQ forms.  However, the RO obtained other VA treatment records that were downloaded to Virtual VA in October 2013 that are not subject to a waiver of agency of original jurisdiction review.  This information, which was received prior to certification of the appeal to the Board and is relevant to multiple issues on appeal, necessitates remand for the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2014) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

II.  Outstanding records

A review of the record reveals that the Veteran was incarcerated by the U.S. Bureau of Prisons (BOP) until February 2011.  However, only prison treatment records through June 2009 have been obtained.  Because there are additional treatment records outstanding that are potentially relevant to the appellate issues, with any necessary assistance from the Veteran, efforts must be made on remand to obtain prison treatment records from June 2009 through February 2011.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

III.  Spine and Neurological Examinations

The Board finds that a VA examination is necessary to ascertain the current level of severity of the Veteran's service-connected back disorder, as well as to determine whether the noted diagnoses of lower extremity radiculopathy of record are manifestations of his service-connected diagnosis of lumbar strain.  According to a May 2008 prison treatment record, the Veteran reported back pain that radiated to the left lower extremity and was assessed with "chronic low back pain with radiculitis."  Additionally, a May 2011 VA treatment report noted a clinical history of increasing low back pain with "right leg radiculopathy."  According to an MRI of the lumbar spine, L4-L5 images demonstrate left foraminal and lateral disc bulge with annular fissure.  There is mild to moderate left foraminal narrowing . . . the exiting left L4 nerve root appears to be somewhat displaced by the bulging disc."  Furthermore, an October 2014 DBQ of the back indicated that the Veteran had radicular pain, including moderate intermittent and dull pain of the right lower extremity.  

The above evidence is sufficient to demonstrate that the Veteran's lumbar strain may have increased in severity since his last physical examination in December 2000 and that his lumbar strain may also now involve radiculopathy to the lower extremities.  Unfortunately, the October 2014 DBQ submitted by the Veteran was completed without having conducted any physical testing of the lumbar spine or neurological testing.  As such, the Board finds that a remand is necessary so that his lumbar strain, and any associated lower extremity disorders, can be appropriately evaluated.  Additionally, if any lower extremity disorder is determined not to be a manifestation of the low back disorder, the examiner is also directed to offer an opinion as to direct and secondary service connection.  


IV.  VA Examinations of the Cervical Spine and Residuals of Hepatitis C 

The Board notes that the Veteran submitted recent November 2014 DBQ examinations for his cervical spine and liver.  These examinations did not reveal that the Veteran had a diagnosis of either a neck disorder or any liver condition.  Unfortunately, the DBQs were conducted without a review of the Veteran's claims file, which in pertinent part, includes service treatment records documenting a 1985 motor vehicle accident and a criminal investigation into a 1991 altercation the Veteran had with a Military Police officer, as well as a December 1993 "Hepatitis C Registry - Follow-Up Form," noting that the Veteran tested positive for the "HCV Antibody" and assessing "possible infection with hepatitis C."  Nor is there any indication of what, if any, diagnostic testing was conducted in conjunction with the November 2014 DBQs.  Accordingly, the Board finds that remand is necessary to afford the Veteran with an adequate VA examination of the cervical spine and any residuals of hepatitis C.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain BOP treatment records dated from June 2009 through February 2011.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be scheduled for a VA examination of the lumbar spine.  The entire claims file (i.e., relevant electronic records on VVA and VBMS) should be made available to and be reviewed by the clinician.

(a)  When conducting range of motion testing of the spine, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. To the extent possible, this should be expressed in terms of additional degrees of limitation of motion.

(b) MRI imaging and/or X-rays of the lumbar spine are to be obtained and reviewed.  The examiner is directed to comment on the presence or absence of IVDS associated with the Veteran's service-connected lumbar strain and, if present, to identify the frequency of incapacitating episodes.  

(c) A thorough neurological examination is to be obtained and reviewed.  The examiner is directed to comment on the presence or absence of neurological symptomatology associated with the Veteran's service-connected lumbar strain, and if present, to identify the nerve(s) involved.  In rendering this opinion, the examiner is requested to address the notations in the record of radiculitis and radiculopathy (see, e.g., May 2008 prison treatment record and May 2011 VA treatment record), as well as the Veteran's complaints of radiating pain.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

(d)  For any lower extremity disorder found on examination that is determined not to be a manifestation of the Veteran's lumbar strain, the examiner must also provide an opinion as to the following:

(1) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any lower extremity disorder had its onset in or are otherwise etiologically related to service, including his motor vehicle accident and/or the incident that occurred with the Military Police officer.  In rendering the opinion, the examiner is directed to discuss the complaints pertaining to the lower extremities noted in the service treatment records (including the March 1991 Medical Examiner Board report, noting decreased feeling in the legs two days after the February 1985 motor vehicle accident, increased pain in the lower extremities after being transferred to Fort Bliss, and continued lower extremity difficulties while stationed at Fort Gordon).

(2) If the answer to (1) above is "No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any lower extremity disorder was either caused by the Veteran's service-connected lumbar strain?  In rendering the opinion, the examiner is directed to discuss the August 1987 service treatment report noting low back pain with irradiation to the right lower extremity.   

(3) If the answer to (2) is "No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any lower extremity disorder was aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected lumbar strain?

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  The Veteran should be scheduled for a VA examination of the cervical spine.  The entire claims file (i.e., relevant electronic records on VVA and VBMS) should be made available to and be reviewed by the clinician.

For any diagnosis of the neck, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the neck disorder is related to service, to include his 1985 motor vehicle accident and 1991 altercation with a Military Police officer.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  The Veteran should be scheduled for a VA examination for hepatitis C.  The entire claims file (i.e., relevant electronic records on VVA and VBMS) should be made available to and be reviewed by the clinician.

For any diagnosis of hepatitis C and/or any associated residuals, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to service, to include the positive testing for the HCV Antibody for blood donated in October 1993 and the December 1993 assessment of "possible infection with hepatitis C."  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.


5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case, which must consider evidence added to the record since the November 2010 statement of the case, and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


